                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                       STATESBORO DIVISION



CAROL WEVSTEAD,

                Plaintiff- Appellee,

vs.                                                             Case No.6:17CV-049
                                                                USCA No. 18-10259-FF
STANLEY WILLIAMS et. a!.,

                Defendant - Appellant.




                                             ORDER


        The judgment in the above-styled action having been AFFIRMED by the United States

Court of Appeals for the Eleventh Circuit,


      IT IS HEREBY ORDERED that the Mandate ofthe United States Court of Appeals

for the Eleventh Circuit, is made the Judgment of this Court.



        This             day of December, 2018.




                                                UNITEDpSXATES4)ISTRICT JUDGE
                                                SOUTHERN DISTRICT OF GEORGIA
